SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 11, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Companhia de Saneamento Básico do Estado de São Paulo - SABESP Financial Statements as of December 31, 2011 and 2010 Table of Contents of the 2011 Financial Statements Report of Independent Registered Public Accounting Firm 3 Management Report 6 Balance Sheets 50 Statements of Income 52 Statements of Changes in Equity 53 Statements of Cash Flows 54 Statements of Value Added 56 Notes to the Financial Statements 57 Statement of Executive Officers 162 Fiscal Council Report 164 F-2 Independent auditor's report To the Management and Shareholders Companhia de Saneamento Básico do Estado de São Paulo - SABESP We have audited the accompanying financial statements of Companhia de Saneamento Básico do Estado de São Paulo - SABESP ("Company" or "Parent company"), which comprise the balance sheet as at December 31, 2011 and the statements of income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Companhia de Saneamento Básico do Estado de São Paulo - SABESP and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31, 2011 and the consolidated statements of income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. F-3 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Companhia de Saneamento Básico do Estado de São Paulo - SABESP as at December 31, 2011, and its financial performance and cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Companhia de Saneamento Básico do Estado de São Paulo - SABESP and its subsidiaries as at December 31, 2011, and their financial performance and cash flows for the year then ended in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in Note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Companhia de Saneamento Básico do Estado de São Paulo - SABESP, these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in jointly-controlled subsidiaries based on equity accounting, while IFRS requires measurement based on cost or fair value. Our opinion is not qualified in respect of this matter. F-4 Other matters Supplementary information - statements of value added We also have audited the parent company and consolidated statements of value added for the year ended December 31, 2011 prepared by management, the presentation of which is required by the Brazilian corporate legislation for listed companies, but is considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. São Paulo, March 23, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Valdir Renato Coscodai Contador CRC 1SP149262/O-6 F-5 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report MESSAGE FROM CEO It is not possible talking about civilization without mentioning basic sanitation, which is human being s basic right and condition necessary so that the environment and natural resources are not fated to exhaustion. In this regard, supply water, collect and treat sewage is an activity intrinsically connected with sustainability. One cannot live without the other. A company like Sabesp everyday deals with sustainability in all its dimensions. We are socially responsible for providing a service whose effects over recipient s life quality and health conditions are direct and immediate. We are environmentally involved in the conservation of springs, recovery of water resources and rivers, stream and ocean depollution. We are committed to the financial strength of a business whose maturation is naturally lengthy and costs should necessarily low. Sabesp s commitment to sustainability precepts is already recognized by society. This is the result of a culture that has been built up in our employees daily activities, our service providers, in the quality which is increasingly required from our suppliers, but sustainability does not mean the final destination, it is a direction to be sought towards a future much better than present time. Therefore, when preparing this report, we were concerned with broadening the limits of boundaries. We enhanced the dimension of the information disclosed, we sought to improve the quality of the information that has already been published, we acknowledge our weaknesses when and where they can be noticed. We are committed to transparency, common good and respect for our stakeholders. I understand that our mission of supplying sanitation to over 27.6 million people only is successful if grounded in fundamental principles: transparency, good management and technology. Sabesp has been able to fulfill this mission, efficiently on a solid, dynamic, innovative and sustainable basis in financial, environmental and social terms. Sustainable development cannot be better translated than a sewage treatment station capable of effectively operating over its 50 years of useful life, at lower cost, with greater service scope, taking most advantage of natural resources and with a minimum impact on the environment. This means sustainability. Sabesp is also committed to the universalization of sanitation services in formal areas where we operate by the end of this decade. Therefore, the company foresees to maintain the average of investments recorded in the past years, i.e., approximately R$ 2 billion. Based on these principles, Sabesp obtained relevant results in the expansion of water and sewage services in 2011. In both cases, the number of new connections was the highest over the last 12 years. By the end of this decade, we plan to make another 1.6 million new water connections and nearly 2.3 million sewage connections in order to materialize our target of universalizing sanitation services in our marketplace. F-6 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report All six performance targets outlined for our organization in 2011 have been achieved. We consider the performance satisfactory, without mentioning that, although our business strategy kept its direction, 2011 was a year of changes in our Management, we exchanged four of six members of our Board of Executive Officers. In our opinion, our performance in new businesses is still far from our plans but it is possible to move forward. The commitment of universalizing water supply, sewage collection and treatment services by the end of this decade is one of the most privileged and challenging commitments that a company could have. Sabesp has the privilege of, in each of its small to relevant actions, collaborating to a better people s life, a healthier environment, so that society is economically more developed and socially fairer. Dilma Pena Chief Executive Officer of Sabesp F-7 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report Profile Sabesp is a mixed-capital company with limited liability that operates in the sanitation sector, whose majority shareholder is the São Paulo State Government. Its common shares are traded on the Novo Mercado (New Market) segment of the Securities, Commodities and Futures Exchange of São Paulo (BM&FBovespa), under the ticker SBSP3, and as American Depositary Receipts (ADR level III) at New York Stock Exchange (NYSE), under the ticker SBS. Founded in 1973, Sabesp is the largest sanitation company of the Americas and the world s fourth largest company in terms of population served, according to the 13 rd edition (2011-2012) of the Pinsent Masons Water Yearbook. The Company s head offices are located in the City and State of São Paulo. In addition to providing water and sewage services in the State of São Paulo, Sabesp is also accredited to operate in other states and countries, and may also operate in the drainage and city cleaning segments, handling of solid waste and energy. We directly operate sanitation services in 363 municipalities of the State of São Paulo in 2011, the municipality of Macatuba is no longer our operated base and we supply water on the wholesale basis to other seven municipalities, among which five also utilize our sewage treatment services. Total population supplied with water by Sabesp reaches 27.6 million people (3.5 million referring to wholesale, 200,000 in partnership and 23.9 million directly by the company), which accounts for approximately 70% of the urban population of the State of São Paulo. In addition, we also provide water and sewage services in other three municipalities of the State of São Paulo, through special purpose entities (SPE) organized with private companies, namely: Águas de Castilho S.A. and Águas de Andradina S.A., in partnership with CAB Ambiental; Saneaqua Mairinque S.A., jointly with Foz do Brasil. In the city of Mogi Mirim, in partnership with OHL Meio Ambiente and Etep, we are in charge of the modernization, implementation and management of sewage treatment system also through a SPE. We also provide consulting services in the water rational use, business and operating management in Panamá and Honduras through a consortium signed with Latin Consult. In addition, we maintain partnerships with sanitation concessionaires of the states of Alagoas (Casal) and Espírito Santo (Cesan). Sabesp s mission is to provide sanitation services, contributing to improve life quality and environment . Our vision of the future foresees to be recognized in 2018 as the company that ensured universal access to water and sewage services in its marketplace, in a sustainable and competitive manner, with excellence in costumer service . Despite the dimension of the challenge, the company is well positioned to achieve its objective, with sustainability and profitability. We understand that most of level of investments required is already equalized to fulfill our investment plan. Nevertheless, we continue working hard in raising funds, mainly at lower costs, compatible with sanitation activity, in order to deal with investments necessary to expand our services. In order to achieve the objective of universalizing services in 2011, the Company reformulated its strategic guidelines: growth with economic and financial sustainability; social and environmental sustainability; universalization and quality; proactive behavior in relationships; integration and innovation; and human capital as competitive force. The new cycle of strategic planning covers the period between 2011 and 2020. F-8 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report The Company s commitment to a sustainable and responsible universalization of water and sewage services in its marketplace by the end of this decade is reflected in the financial strategy and social and environmental actions outlined herein. Table of indicators Indicators Unit 2011 2010 2009 2008 2007 2006 Services Water service ratio Trend to Univesalization Sewage collection service ratio % 82 81 80 79 79 78 Collected sewage treatment ratio % 76 75 74 72 66 63 Resident population serviced with water supply thousand inhabitants Resident population serviced with sewage collection thousand inhabitants Operational Water connections thousand units 7,118 6,945 6,767 6,609 Sewage connections thousand units 5,520 5,336 5,167 5,002 Water losses % 26.0 27.9 29.5 31.9 Water produced volume million m³ 2,845 2,853 2,874 2,887 Water billed volume at wholesale million m³ 288 285 274 263 Water billed volume at retail million m³ 1,630 1,596 1,573 1,544 Sewage billed volume million m³ 1,373 1,330 1,300 1,246 Headcount 15,103 16,649 16,850 16,978 Operational productivity connection/employee 837 738 708 684 Financial Net revenues R$ million EBITDA R$ million EBITDA margin % Results (Net income/Loss) R$ million (1) 99% or more Due to methodological reasons, it includes a margin variation of more or less 2 percentage points headcount includes own employees, excluding those transferred to other bodies Calculated as of according to CPCs/IFRS Summary of Targets The Company fully achieved six performance targets defined in 2011 that guided the concession of salary benefits established in the Profit Sharing Plan (PPR). Water supply was maintained in a level we may consider as being universalized in our marketplace. New connections of this service followed the vegetative growth of the areas covered by the company and business. Even so, they reached the second largest record over the last 12 years in 2011. F-9 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report The sewage collection and treatment continue growing as projected. It is worth mentioning that in 2011, we achieved the best results over the last 12 years in relation to the number of new sewage connections. Indicators Unit Target Achieved EBITDA margin % 43.3 43.4 Customer satisfaction index % Number of new water connections thousand units Number of new sewage connections thousand units Water billing loss ratio % Sewage treatment actions Number of sewage treatment stations delivered units 12 12 (includes pre operation) Number of authorizations of services issued to start units 21 22 sewage treatment stations works calculated by method prior to the effictiveness of CPCs/IFRS The target is composed of two actions, so that to reflect with greater accuracy the company's efforts to expand sewage treatment systems Referring to loss ratio, the result achieved in the year follows the trend outlined by the Company for the next eight years. The target is to reduce the percentage to 13% by 2019, although this ratio may change in 2012. The volume saved in 2011, with the reduction of total losses from 26% to 25.6%, is sufficient to supply 23,000 people without using new springs, neither additional investments in water reservation and production. It is worth mentioning that the indicator has been systematically going down since 2004, when it stood at 34%. The Company also maintained a high level of customer s satisfaction, reinforced both by the percentage of 92% measured by opinion polls conducted with 5,860 users, and the fact that Sabesp has been not included in the ranking of companies with the highest number of complaints at Procon (Oversight Board of Consumer Protection and Defense) since March 2010. BUSINESS MANAGEMENT Sabesp keeps its pace of investments in order to achieve its target by the end of this decade, providing services to all city domiciles served by the Company. In 2011, we invested R$2.4 billion, including investments in public-private partnerships (PPP) amounting to R$121.4 million. The utilization of this financing model allows the company to accelerate and optimize the bidding process of works and services and have access to public resources outside the government contingency, speeding up the execution of investment plan. F-10 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report Investments Track Record (1) (current R$ million) Investments Made in 2011 by region (current R$ million) Water Sewage Total Metropolitan Region of São Paulo Regional System (inland and cost) Total excluding financial commitments assumed in program contracts (R$139 milion) Water supply kept the trend to universalization in urban areas. In 2011, we achieved the second largest expansion over the last 12 years: 208,000 new connections. The result is important to ensure safe supply, supported by spring recovery and conservation actions, incentive to reduce consumption and decrease water losses. At the end of 2011 the company supplied approximately 23.9 million people directly, which added to the population of municipalities served on wholesale basis and those operated in private partnerships, amounted to 27.6 million. F-11 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report As far as sewage collection services are concerned, 246,000 new connections were made in 2011, the second best result since 1997. The collection ratio was up 82% and treatment reached 76% of collected volume. Approximately 20.5 million people are currently serviced by collection networks, while the company treats the sewage volume generated by 14.9 million people. In 2011, six new municipalities also had universalized sewage services, summing up 147 municipalities. New water and sewage connections executed and population benefited in 2011 RMSP Regional Systems (Inland and Coast) Total Water Number of new connections Population serviced Sewage Number of new connections Population serviced (1) in thousands of units (2) in thousands of inhabitants Target Plan (2011-2019) Achieved Targets Water supply Trend to universalization Sewage collection (%) 83 84 85 86 95 Collected sewage treatment (%) 77 78 80 82 95 New water connections (thousand) 635 Sew sewage connections (thousand) 168.7 Water losses (%) (1) Targets shall be adjusted with the conclusion of the 2011/2012 planning cycle and Census of IBGE (2) Accumulated target 2016/2019 (3) For the target of sewage connections in PPR was higher than the Target Plan as a way of including a greater realization, necessary to univesalize collection F-12 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report Structuring Programs Sabesp s investment plan is based on twofold structuring program: ensure a safe water supply and contribute to depollution and recovery of our rivers, streams and other water bodies. Our Water Metropolitan Program aims at increasing by 20% corresponding to 13.2 m 3 /s current production capacity until 2017. In 2011, production and intake works were concluded, improving the water supply level of the metropolitan region of São Paulo (RMSP). We point out the conclusion of interventions that resulted in expanding the treatment capacity of the Production System of Alto Tietê by 50%, from 10m³/s to 15 m³/s, through PPP jointly with CAB Ambiental. In addition, more than 14 important projects were delivered, which together, directly and indirectly benefit 6.6 million people, mainly in the east and west regions of the City of São Paulo with more treated water. The investment accumulated in the program since 2006 is R$1.7 billion, with own funds and financing authorized by the Federal Savings Bank ( Caixa Econômica Federal ) and the Brazilian Development Bank (BNDES). The program Água no Litoral (Water on the coast) is another initiative. These are works to expand production, improve quality, increase intake and treated water reservation capacity in the metropolitan area on the coast of the State of São Paulo ( Baixada Santista ) and south coast, which have approximately 1.7 million people in nine municipalities, a population that reaches almost 3 million people during holiday season. In 2011, R$158 million were invested in works, such as the implementation of Mambu-Branco Production System estimated to be concluded by the end of second half of 2012, in the city of Itanhaém, and the construction of the Jurubatuba Water Treatment Station to be concluded in 2012 in the city of Guarujá. The partial startup of this station is estimated for the first half of 2012. By the end of 2011, the amount invested in the program which started in 2008 summed up R$472.7 million. Concurrently with projects destined to production expansion and water treatment, Sabesp develops among its structuring actions, the Loss Reduction Corporate Program . Until 2019, we estimate to invest R$4.3 billion in actions, such as, replacement of network, exchange of pipes, division into sectors (reducing water pressure) and replacement of hydrometers. Currently, our goal is to reduce loss ratio to 13% by 2019, but this target has been reviewed due to results achieved up to date. We already invested R$1.03 billion in the program, and approximately R$326.7 million in 2011. Resources are partially own funds and the remainder derives from financing authorized by Japan International Cooperation Agency (Jica), Federal Savings Bank ( Caixa Econômica Federal ) and BNDES. It is worth mentioning that in February 2012, a loan agreement related to the second phase of the program with Jica was signed in the amount of R$710 million to which another R$390 million of Sabesp s consideration will be added. In 2011, we achieved to decrease billing loss ratio from 26% to 25.6%. It is worth mentioning that the average losses in Brazil stood at 37%. But only this is not sufficient. Considering low water availability, mainly in the metropolitan region of São Paulo (RMSP), the company s planning includes the roll-out of a new production system in order to meet growing demands of RMSP: the São Lourenço system (Alto Juquiá), will have production capacity of 4.7 m 3 /s and will supply the west region of Great São Paulo, benefiting almost 1.5 million inhabitants. F-13 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report The recovery and depollution of water bodies represent more serious challenge that assuring supply. In this regard, we understand that the recovery of most important river in the State of São Paulo and its affluent is one of the basic tasks with which Sabesp may contribute. This explains our efforts to expand sewage services in the metropolitan region of São Paulo, where the structure installed by the company over the last 20 years as part of Tietê Project represented the inclusion of 8.5 million people in the collection and treatment system. Tietê Project is our main sewage investment program and currently is at its third phase, which began in 2009. Its goal is to increase the sewage collection ratio to 87% by 2016 and treatment ratio to 84% of total collected volume, with investments estimated at approximately US$1.1 billion, with own funds and financing authorized by Inter-American Development Bank (IDB), Federal Savings Bank ( Caixa Econômica Federal ) and BNDES. Out of R$423.3 million already invested in this phase of the program, R$228.4 million were invested in 2011. Approximately 43% of works related to this phase have already been executed and other 25% of works are under bidding process. At the end of interventions, more than 1.5 million people will be benefited with collection and 3 million with sewage treatment. The fourth and last phases of Tietê Project, with execution estimated between 2013 and 2018, are currently under planning phase. With the latter, we expect to eliminate the release of untreated sewage in Tietê river in the metropolitan region of São Paulo in areas regularly operated by Sabesp. Therefore, we also consider essential the civil society s involvement in facing this problem. Thus, in 2011 we supported the roll-out of the campaign Tietê Vivo Compromisso de Todos Nós ( Live Tietê, Everyone s Commitment), an initiative of Fundação SOS Mata Atlântica. Support has been raised on the Facebook web page, concerned with Tietê river depollution through the ratification of 10 commandments to the benefit of river s recovery. Specifically in the city of São Paulo, Tietê river depollution actions are supplemented by the program called Córrego Limpo (Clean Stream), developed in partnership with the local government. As its name suggests, it aims at recovering water bodies, with the improvement of sewage system and the elimination of untreated sewage in these streams, cleaning of margins and riverbed, the removal and resettlement of real properties located in riparian areas. In 2011 we formatted the third phase of the program (52 streams) and we concluded the cleaning of another seven streams, benefiting approximately 48,000 people. There have been 103 streams depolluted since 2007 in the City of São Paulo, benefiting more than 1.7 million people, with total investments of R$129.5 million. Therefore, approximately 1,100 L/s of sewage were no longer discharged in these streams. In 2012, the estimate is to clean another 45 streams, benefiting more than 700,000 people, with Sabesp s investments of R$36 million. Finally, we also developed the program called Vida Nova (New Life) in the metropolitan region of São Paulo, concerned with the recovery and protection of reservoirs, used to supply water in this region. There are interventions in 43 shantytowns in sub-basins Guarapiranga and Billings, benefiting 50,000 households. Sabesp is in charge of implementing and improving water and sewage systems, with investments of R$355 million. In 2011, we invested R$29.4 million of total amount and R$45.5 million were already invested. The program is estimated to be concluded in 2015, with total investments of R$1.3 billion, with funds also from the federal, state, municipal governments, Housing and Urban Development Company and World Bank. F-14 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report On the coast, our sewage structuring actions are organized around the program called Onda Limpa (Clean Wave). At the metropolitan area on the coast of State of São Paulo (Baixada Santista), works started in 2007 and should be concluded in 2013. In addition to own funds, the program relies on the financing from Jica and resources from the Severance Indemnity Fund for Employees (FGTS). Up to date R$1.6 billion have been invested, of which R$159.8 million were invested in 2011. With the end of construction of sewage treatment stations and the installation of networks, we have prioritized the connection of real properties to the sewage collection system, which by the end of 2011, summed up 63,000 connections out of 123,000 estimated connections. Currently, the Baixada Santista has one of the lowest child mortality rates in the State of São Paulo. Over the last decade, this rate dropped over 30%: from 22.2 deaths for each 1,000 children born alive to 15.2 in the region. It is correct to affirm that an improved water supply and sewage service was one of the factors that contributed to this result. Sabesp has already been preparing a second phase of Onda Limpa , which aims the collection and treatment of sewage of cities in Baixada Santista until 2018. The Onda Limpa program is also developed in the north coast of the State of São Paulo. The target is to increase the sewage collection and treatment ratio in the municipalities of Caraguatatuba, Ilhabela, São Sebastião and Ubatuba from current 49% to 85% by 2015, and investments estimated at R$500 million, involving own funds, from BNDES and FGTS. It is worth mentioning that in 2007, prior to the program, the percentage stood at 30%. 600,000 people will be benefited, among area residents and tourists visiting the region. In 2011, Sabesp invested R$24.6 million in this program, out of total of R$114.6 million were already invested up to date, involving own funds, from BNDES, FGTS and Caixa. A public-private partnership is also estimated for this program. An example of successful initiative in our strategy of recovering important springs was the recovery of Paraíba do Sul river, in Paraíba Valley in the eastern region of the State of São Paulo. With works to expand sewage collection and treatment in densely populated municipalities, such as, São José dos Campos and Taubaté, Cetesb s analyses recorded a significant increase in water oxidation ratio of Paraíba do Sul river in 2011, then, fishes natives of Brazil that were infrequently seen, such as lambari, piaba , catfish, traíra and tilapia returned to the waters of this region. New policies and programs Currently, one of the greatest challenges posed in the universalization process of sanitation services is the fact that unit investments are growing to the extent that they advance towards lower purchasing power classes, those with less capacity to generate revenues for the company. In this regard, it is important to design new public policies and actions that contribute to execute the company s expansion targets, concur with the success of structuring programs already in effect and meet the precept of social inclusion. Within this strategy, in 2011, Sabesp s efforts to universalize sanitation services in the State of São Paulo were reinforced by two governmental programs: Pró-Conexão (Pro-Connection) , an initiative destined to subsidize intra-domicile works so that low- income households are able to connect their houses to the sewage public network; and Água é Vida ( Water is Life ) , concerned with the implementation of sanitation services in low-income communities located in areas distant from main cities of São Paulo State inland. The company will be liable for the technical assistance to the municipalities and for the implementation of water systems at the same communities benefited with sewage treatment. After the conclusion of works, Sabesp will be liable for the maintenance and operation of systems. F-15 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Management Report In another initiative jointly with the public authority, the program called Nossa Guarapiranga (Our Guarapiranga) started in December, whose objective is to contribute to improve water quality of one of the main springs that supplies the metropolitan region of São Paulo. Eleven barriers were installed for waste control at the main streams flowing into water table, in order to collect 20 m3 of waste/day on average. Actions that have already been developed in partnership with the state and local governments, have helped to avoid a load of 106 l/s of sewage to reach Guarapiranga and Billings reservoirs. Caring for the environment The implementation of water supply and sewage systems enables several benefits to the environment and the life quality of population serviced. Among them, the most relevant benefits are the preservation and improved condition of water resources and on the coast, the recovery of bathing water quality at beaches, without mentioning the immediate positive effect on population s health conditions. Nevertheless, our activity may cause adverse environmental effects deriving from implementation and operation phases. As trunk lines and sewage interceptors follow valley bottom and treatment stations are installed, in general, at lower quotas, situations arise demanding the occupation of permanent preservation areas, in few cases, requiring the recovery of riparian forest. Adverse social and environmental effects are also associated with the expropriation of areas, removal of vegetation, generation of water and sewage treatment mud, emission of methane in anaerobic treatment and indirect generation of carbon dioxide (CO
